      Case 1-12-43503-cec             Doc 857        Filed 06/23/20        Entered 06/23/20 15:49:51




ECKERT SEAMANS CHERIN & MELLOTT, LLC                                   Hearing Date: TBD 1
10 Bank Street, Suite 700                                              Hearing Time: TBD
White Plains, NY 10606                                                 Objection Deadline: TBD
Telephone: (914) 949-2909
Christopher F. Graham, Esq.
Kelly Robreno Koster, Esq.
Ren-Ann A. Wang, Esq.

Counsel for the Adjusted Debtor Suffolk Regional Off-Track Betting Corporation

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 In re:
                                                                Chapter 9
    SUFFOLK REGIONAL OFF-TRACK
    BETTING CORPORATION,                                        Case No. 12-43503-CEC

                              Adjusted Debtor.


      MOTION OF THE ADJUSTED DEBTOR SUFFOLK REGIONAL OFF-TRACK
            BETTING CORPORATION TO CLOSE CHAPTER 9 CASE

         Suffolk Regional Off-Track Betting Corporation (“Suffolk OTB” or the “Adjusted

Debtor”), by and through its undersigned counsel, Eckert Seamans Cherin & Mellott, LLC,

respectfully submits this motion for entry of an order (the “Motion”), substantially in the form

attached hereto as Exhibit A, closing the Chapter 9 case. 2 In support of this Motion, the Adjusted

Debtor respectfully states as follows:

                                      JURISDICTION AND VENUE

         1.       This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334.




1
  Suffolk OTB requested a hearing date for this motion and was given the date of July 22, 2020 at 2:30 p.m. However,
Suffolk OTB may need to move by order to show cause for a hearing date prior to June 30, 2020 in order to qualify
for financial assistance under the CARES Act.
2
  Because Chapter 9 cases do not have an estate, there is no need for a final decree to be issued by the Court in this
case. See 11 U.S.C. § 541; see also Federal Rule of Bankruptcy Procedure Section 3022.
     Case 1-12-43503-cec        Doc 857      Filed 06/23/20     Entered 06/23/20 15:49:51




       2.      Venue is proper in this Court under 28 U.S.C. § 1408 because Suffolk OTB’s

principal place of business is located at 425 Oser Avenue, Suite 2, Hauppauge, New York 11788.

       3.      Moreover, this Court retained jurisdiction over this Chapter 9 Case pursuant to

Article XIII of the Confirmed Plan. Confirmation Order at 16, ¶ 14; Confirmed Plan Art. XIII.

       4.      The statutory basis for the relief requested herein is § 945(b) of the United States

Bankruptcy Code (the “Bankruptcy Code”).

                                EXIGENT CIRCUMSTANCES

       5.      Suffolk OTB has received term sheets or strong indications of interest from two

financial institutions – Community Federal Savings Bank (the “Bank”) and Entrepreneur Growth

Capital, LLC (the “Non-Bank”) -- to assist with both paying off the remaining approximately $4.6

million owed to the Class 4 general unsecured creditors and a $3,978,828 loan under the Paycheck

Protection Program, 15 U.S.C.S. § 636(a)(36) (the “PPP”) of the Coronavirus Aid, Relief, and

Economic Security Act, Pub. L. No. 116-136 134 Stat. 281, as amended by the Paycheck

Protection Program Flexibility Act, Pub. L. No. 116-142, 134 Stat. 643 (2020) (the “CARES Act”),

provided that this Chapter 9 case is closed no later than the end of June 2020. Under the Confirmed

Plan, all remaining creditors must be paid in full by December 2020.

                                 FACTUAL BACKGROUND

            A. The Petition, Confirmed Plan and Plan Supplement

       6.      Suffolk OTB filed a voluntarily petition for relief under Chapter 9 of Title 11 of the

United States Code on May 11, 2012 with this Court commencing the above-captioned bankruptcy

case (the “Chapter 9 Case”).

       7.      The United States Trustee (the “U.S. Trustee”) appointed the official committee of

unsecured creditors in this Chapter 9 Case (the “Committee”) on August 10, 2012.



                                                 2
     Case 1-12-43503-cec         Doc 857      Filed 06/23/20       Entered 06/23/20 15:49:51




       8.      On September 11, 2014, Suffolk OTB filed its Second Amended Plan for the

Adjustment of Debts of Suffolk Regional Off-Track Betting Corporation dated September 11, 2014

[Dckt. No. 318-1] (as amended, the “Plan” or “Confirmed Plan”). The Confirmed Plan is

incorporated by reference as if fully restated herein at length.

       9.      On October 30, 2014, the Court issued the “Confirmation Order” [Dckt. No. 326]

confirming the Confirmed Plan. The Confirmation Order is incorporated by reference as if fully

restated herein at length.

       10.     The Confirmed Plan became effective on October 31, 2014 (the “Effective Date”).

[Dckt. No. 329].

       11.     On April 18, 2019, the Adjusted Debtor filed a Motion to Approve the Cumulative

Plan Supplement (the “Plan Supplement”) extending the term of the Post-Effective Date

Committee until June 1, 2021, extending the commencement date of the Accelerated Payment

Schedule until October 1, 2019, extending the Confirmed Plan default deadline until December

20, 2020, and allowing the Adjusted Debtor after October 1, 2019 to repay in full as a new

convenience class its unsecured creditors holding Allowed Class 4 Claims that have less than a

total of $2,000 of remaining outstanding debt as of June 1, 2019 within a total budget of $40,000.

[Dckt. No. 807].

       12.     On May 21, 2019, the Post-Effective Date Committee filed a Letter in Support of

the Plan Supplement.

       13.     No objections to the Plan Supplement were filed by the May 21, 2019 deadline.

       14.     The Court held a hearing on the proposed Plan Supplement on May 29, 2019 and

approved the Plan Supplement on May 30, 2019 [Dckt. No. 818].




                                                  3
     Case 1-12-43503-cec       Doc 857     Filed 06/23/20    Entered 06/23/20 15:49:51




       15.      To date, the only remaining payment obligations under the Confirmed Plan and

Plan Supplement are Class 4 claims valued at approximately $4.6 million.

             B. The Delaware North Adversary Proceeding

       16.      On October 7, 2019 Suffolk OTB filed a complaint, Suffolk Regional Off-Track

Betting Corporation v. Delaware North Companies, Inc., Delaware North Companies Gaming &

Entertainment, Inc., DNC Gaming Management in Suffolk, LLC, and Delaware North Islandia

Properties, LLC, A.P. Case No. 19-01133-CEC (Bankr. E.D.N.Y., October 7, 2019) (the “DNC

AP”), which commenced an adversary proceeding against Delaware North Companies, Inc.,

Delaware North Companies Gaming & Entertainment, Inc., DNC Gaming Management in Suffolk,

LLC, and Delaware North Islandia Properties, LLC (collectively, “Delaware North”), the details

of which were summarized in the Supplemental Status Update Letter filed on October 7, 2019 and

the Complaint attached to that letter [Dckt. No. 830]. On November 7, 2019, Delaware North filed

a Motion to Dismiss and attendant documents seeking to dismiss certain claims in the Complaint

[A.P. Dckt. Nos. 8–10]. Suffolk OTB and Delaware North conducted a Rule 7026(f) conference

on November 14, 2019. On November 20, 2019, the parties filed the Joint Rule 7026(f) Discovery

Plan [A.P. Dckt. No. 12].

       17.      A hearing was held on Delaware North’s Motion to Dismiss on January 8, 2020,

and the Motion to Dismiss was denied for the reasons stated by the Court on the record at the

hearing [A.P. Dckt. No. 25]. Delaware North filed an Answer and Counterclaims on January 27,

2020 [A.P. Dckt. No. 30]. Suffolk OTB filed an Answer to the Counterclaims on February 17,

2020 [A.P. Dckt. No. 34]. Due to the effects of the global pandemic, the parties agreed to

temporarily suspend their deposition schedule and discuss the feasibility of remote, electronic

discovery proceedings, with the goal of possibly commencing depositions in May 2020. On April



                                               4
     Case 1-12-43503-cec         Doc 857     Filed 06/23/20     Entered 06/23/20 15:49:51




13, 2020, the parties filed a letter with this Court (the “April 13th Letter”) requesting an

adjournment of the May 28, 2020 trial date to the Court’s first available date in July 2020 or

thereafter [A.P. Dckt. No. 39]. A telephonic conference regarding the April 13th Letter was held

on May 6, 2020, during which the Court set a new trial date of July 13, 2020.

       18.       On June 15, 2020, Suffolk OTB and Delaware North filed a Notice of Proposed

Joint Stipulation of Dismissal seeking to dismiss the adversary proceeding with prejudice. [A.P.

Dkct. No. 41]. The Court entered the Joint Stipulation of Dismissal Order on June 23, 2020. [A.P.

Dkct. No. 43].

                                     RELIEF REQUESTED

       19.       By this motion, the Adjusted Debtor seeks entry of an order closing its Chapter 9

case pursuant to Section 945(b) of the Bankruptcy Code.

                                       BASIS FOR RELIEF

       20.       Bankruptcy Code Section 945(b) provides that “the court shall close the case

when administration of the case has been completed.” 11 U.S.C.A. § 945 (West).

       21.       While Section 945 does not define when the administration of a case has been

completed, the Court should look to the standard used in determining whether a Chapter 11 case

is “fully administered” under Section 350(a) of the Bankruptcy Code and implemented by

Bankruptcy Rule 3022.

       22.       When determining whether a Chapter 11 case has been “fully administered,” the

1991 Advisory Committee Note to Bankruptcy Rule 3022 supplies the following non-exhaustive

list of factors that should be considered:

                    a. Whether the order confirming the plan has become final;

                    b. Whether deposits requires by the plan have been distributed;



                                                 5
     Case 1-12-43503-cec         Doc 857     Filed 06/23/20    Entered 06/23/20 15:49:51




                   c. Whether the property proposed by the plan to be transferred has been

                       transferred;

                   d. Whether the debtor or the successor to the debtor under the plan has

                       assumed the business or the management of the property dealt with by the

                       plan;

                   e. Whether payments under the plan have commenced; and

                   f. Whether all motions, contested mattes and adversary proceedings have been

                       finally resolved.

       23.      Here, all of the factors identified by the Advisory Committee weigh in favor of

closing this Chapter 9 Case.

       24.      First, the Confirmation Order became final over five years ago [Dckt. No. 326].

       25.      Additionally, all of the payments under the Confirmed Plan will have been made or

will be made substantially, contemporaneously with the closure of the Chapter 9 Case, and all

other obligations under the Confirmed Plan have already been satisfied.

       26.      Lastly, with the settlement of the Delaware North adversary proceeding, only the

matters listed in the next section of this motion remain open. As discussed below, none of the

matters that remain open is a bar to closing this case.

       27.      Accordingly, administration of this case has been completed and the Court is

empowered to order the case closed under Section 945 of the Bankruptcy Code.

   THE COURT MAY CLOSE THE CASE AND RETAIN LIMITED JURISDICTION
    OVER PENDING APPEALS, PRIOR ORDERS AND CERTAIN AGREEMENTS.

             A. Current Status of the Tomasino Litigation

       22.      As the Court is well aware, on December 19, 2018, this Court filed its Proposed

Findings of Fact and Conclusions of Law in Jennifer Tomasino, et al., v. Inc. Vil. of Islandia, et

                                                  6
     Case 1-12-43503-cec        Doc 857     Filed 06/23/20     Entered 06/23/20 15:49:51




al., Adv. Pro. 1-18-01033-CEC, 2018 NY Slip Op. 30958[U] (Sup. Ct., Suffolk County 2018) (the

“Tomasino Adversary Proceeding” or “Tomasino Adv. Pro.”) [Tomasino Adv. Pro. Dckt. No. 100]

recommending that Suffolk OTB’s Motion for Summary Judgment be granted. The full procedural

history of this Adversary Proceeding was set forth in numerous status reports, most recently in the

June 19, 2019 Status Letter [Dckt. No. 820]. Plaintiffs’ counsel, Anton J. Borovina and Paul

Sabatino, II, filed objections to this Court’s Proposed Findings of Fact and Conclusions of Law

[Adv. Pro. Dckt. No. 104]. The Defendants, Suffolk OTB included, filed their respective responses

to the Plaintiffs’ objections [Adv. Pro. Dckt. Nos. 105–08]. The case was docketed in the United

States District Court for the Eastern District of New York on January 23, 2019 under case number

1:19-mc-00189-JFB [Adv. Pro. Dckt. No. 111; Misc. Pro. Dckt. No. 1]. The case was initially

assigned to Chief Judge Dora L. Irizarry, but was reassigned Judge Arthur D. Spatt, who recused

himself, and the case was then reassigned to Judge Denis R. Hurley. The case was once again

reassigned to Judge Joseph F. Bianco. The Plaintiffs requested an oral argument on their

objections, and Judge Bianco ordered an oral argument to be held on May 28, 2019 at 1:00 p.m.

However, Judge Bianco adjourned that oral argument without a date on May 16, 2019, the day

before he was sworn into his new position on the Second Circuit. The case was once again

reassigned on June 10, 2019, this time to Judge Joan M. Azrack. There have been no new entries

on that docket since June 10, 2019.

             B. Authority for Retention of Jurisdiction Over the Tomasino Appeal

       23.      "[T]he dismissal of an underlying bankruptcy case does not automatically strip a

federal court of jurisdiction over an adversary proceeding which was related to the

bankruptcy case at the time of its commencement." In re Porges, 44 F.3d 159 (2d Cir. 1995).




                                                7
     Case 1-12-43503-cec         Doc 857     Filed 06/23/20        Entered 06/23/20 15:49:51




       24.      The decision to retain jurisdiction is left to the court's discretion and may be

premised upon such factors as judicial economy; convenience to the parties, fairness, and

Comity. In re Millenium Seacariers, 354 B.R. 674, 47 Bankr. Ct. Dec. (CRR) 113 (Bankr.

S.D.N.Y. 2006).

       25.      Here, in addition to its retention of exclusive jurisdiction under the Confirme Plan,

the Millenium factors dictate that the Court explicitly retain jurisdiction over the Tomasino Appeal

to the extent necessary in its order closing the Chapter 9 case.

             C. Enforcement of Prior Orders

       26.      The Second Circuit and other bankruptcy courts in this district have ruled that a

bankruptcy court retains core jurisdiction to interpret and enforce its own prior orders, including

and especially confirmation orders. See Luan Inv. S.E. v. Franklin Corp. (In re Petrie Retail,

Inc.), 304 F.3d 223, 230 (2d. Cir.2002) (“Petrie Retail ”) (“A bankruptcy court retains post-

confirmation jurisdiction to interpret and enforce its own orders, particularly when disputes arise

over a bankruptcy plan of reorganization.”); In re Charter Communications, No. 09–11435, 2010

WL 502764, at *4 (Bankr.S.D.N.Y. Feb.8, 2010) (“Charter Communications ”) (Peck, J.), appeal

docketed, No. 1:10–CV–02930 (GBD) (S.D.N.Y. Apr. 4, 2010) (declaring that the bankruptcy

court “unquestionably has the authority and discretion to rule on the Enforcement Motion and

consider whether the causes of action [brought in another court] have been released and should be

enjoined” where bankruptcy court “retained exclusive jurisdiction to interpret injunction that is

part of its own order confirming the Plan”); In re Texaco, Inc., No. 87–20142, Hr'g Tr., May, 28,

2010, at 2 (Bankr.S.D.N.Y.2010) (Drain, J.) (determining that the bankruptcy court had

jurisdiction to enforce a confirmation order it had entered 22 years earlier).

       27.      As Judge Peck explained in Charter Communications:



                                                  8
     Case 1-12-43503-cec          Doc 857     Filed 06/23/20          Entered 06/23/20 15:49:51




                All courts retain jurisdiction to interpret and enforce their own orders. This
                proposition recently was confirmed by the United States Supreme Court
                in Travelers Indem. Co. v. Bailey, which found a ‘Bankruptcy Court plainly had
                jurisdiction to interpret and enforce’ a confirmation order it had entered twenty
                years earlier.


2010 WL 502764 at *4 (citing Travelers Indem. Co. v. Bailey, 557 U.S. 137, 129 S.Ct. 2195, 2205,
174 L.Ed.2d 99 (2009).

       28.      Here, the Court has entered several critical orders over which it will retain

jurisdiction to enforce, including but not limited to the Confirmation Order, [Dckt No. 326]; Town

of Brookhaven Order [Docket No. 476]; and the Tomasino Order [Adv. Pro. Dckt No. 100].

       29.      Under the Confirmed Plan, “the Court retains exclusive jurisdiction to the fullest

extent permitted by applicable law of all matters arising under, arising out of, arising in or related

to the Chapter 9 case and the Plan” including but not limited to “take an action and issue such

orders as may be necessary to construe, enforce, implement, execute and consummate the Plan and

all contracts, instruments, releases and other agreements or documents created in connection with

the Plan . . . [or] for the maintenance of the integrity of the Plan and protection of the Debtor in

accordance with section 524 of the Bankruptcy Code following consummation[.]” See Confirmed

Plan at Art. XIII(A)(12).

       30.      For the avoidance of doubt, the Court’s authority to retain jurisdiction shall be

memorialized in the proposed order to be submitted on this Motion.

             D. PPP Financing Under CARES Conditioned Upon Closure of the Chapter 9
                Case

       31.      Suffolk     OTB   has   contacted       dozens   of    financial   institutions   seeking

financing. These financial institutions have included National Banks, local banks, private equity

lenders and other lenders of all types and sizes.

                                                    9
     Case 1-12-43503-cec         Doc 857      Filed 06/23/20   Entered 06/23/20 15:49:51




          32.   Suffolk OTB is now seeking to obtain certain exit financing, including under the

CARES Act.

          33.   In that regard, it has received a term sheet from Entrepreneur Growth Capital LLC

dated June 22, 2020 which Suffolk OTB accepted, as modified, today for a one (1) year term loan

of $6.8 million. This will be used first to repay the remaining amounts due the Class 4 creditors

under the Confirmed Plan and then to pay for certain expenses related to the reopening of Jake’s

58 and working capital.

          34.   Receipt of the CARES Act financing is contingent upon the closure of this Chapter

9 case.

          35.   No prior request for the relief sought in this motion has been made to this or any

other Court.

          36.   Suffolk OTB submits that no separate memorandum of law is necessary as the

statutory and case law precedents are cited supra in this motion.

                                          CONCLUSION

          For the reasons set forth herein, and the accompanying papers, the Adjusted Debtor

respectfully requests that the Court enter the Proposed Order closing this Chapter 9 case and grant

such other and further relief as is just and proper.



Dated: White Plains, New York
              June 23, 2020



                                         Respectfully submitted,

                                         ECKERT SEAMANS CHERIN & MELLOTT, LLC

                                         By:____/s/ Christopher F. Graham___________

                                                  10
Case 1-12-43503-cec   Doc 857   Filed 06/23/20   Entered 06/23/20 15:49:51




                                Christopher F. Graham, Esq.
                                Kelly Robreno Koster, Esq.
                                Ren-Ann A. Wang, Esq.

                                10 Bank Street, Suite 700
                                White Plains, NY 10606
                                Tel: (914) 949-2909

                                cgraham@eckertseamans.com
                                kkoster@eckertseamans.com
                                rwang@eckertseamans.com




                                   11
